Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                          Illinois Official Reports                          accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2018.08.21
                                                                             11:04:30 -05'00'




                          People v. Chairez, 2018 IL 121417




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JULIO
Court:               CHAIREZ, Appellee.



Docket No.           121417



Filed                February 1, 2018



Decision Under       Appeal from the Circuit Court of Kane County, the Hon. John A.
Review               Barsanti, Judge, presiding.



Judgment             Circuit court judgment affirmed in part and vacated in part.


Counsel on           Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
Appeal               Solicitor General, and Michael M. Glick and Garson S. Fischer,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.

                     Michael J. Pelletier, State Appellate Defender, Thomas A. Lilien,
                     Deputy Defender, and Erin S. Johnson, Assistant Appellate Defender,
                     of the Office of the State Appellate Defender, of Elgin, for appellee.



Justices             CHIEF JUSTICE KARMEIER delivered the judgment of the court,
                     with opinion.
                     Justices Freeman, Thomas, Kilbride, Garman, Burke, and Theis
                     concurred in the judgment and opinion.
                                               OPINION

¶1       At issue in this appeal is the constitutionality of section 24-1(a)(4), (c)(1.5) of the unlawful
     use of a weapon (UUW) statute (720 ILCS 5/24-1(a)(4), (c)(1.5) (West 2012)), which, in
     pertinent part, prohibits an individual from carrying or possessing a firearm within 1000 feet of
     a public park.

¶2                               PRINCIPAL STATUTE INVOLVED
¶3      At the time of the proceedings herein, the UUW statute provided:
                “§ 24-1. Unlawful Use of Weapons.
                (a) A person commits the offense of unlawful use of weapons when he knowingly:
                                                 ***
                    (4) Carries or possesses in any vehicle or concealed on or about his person
                except when on his land or in his own abode, legal dwelling, or fixed place of
                business, or on the land or in the legal dwelling of another person as an invitee with
                that person’s permission, any pistol, revolver, stun gun or taser or other firearm,
                except that this subsection (a)(4) does not apply to or affect transportation of
                weapons that meet one of the following conditions:
                        (i) are broken down in a non-functioning state; or
                        (ii) are not immediately accessible; or
                        (iii) are unloaded and enclosed in a case, firearm carrying box, shipping
                    box, or other container by a person who has been issued a currently valid
                    Firearm Owner’s Identification Card[.] ***
                                                 ***
                (c) Violations in specific places.
                    ***
                    (1.5) A person who violates subsection 24-1(a)(4) *** on any public way
                within 1,000 feet of the real property comprising any school, public park,
                courthouse, public transportation facility, or residential property owned, operated,
                or managed by a public housing agency or leased by a public housing agency as
                part of a scattered site or mixed-income development commits a Class 3 felony.”
                720 ILCS 5/24-1(a)(4), (c)(1.5) (West 2012).

¶4                                        BACKGROUND
¶5       On April 24, 2013, pursuant to a negotiated plea agreement, defendant Julio Chairez pled
     guilty in the circuit court of Kane County to possessing a firearm within 1000 feet of Virgil
     Gilman Trail, a park in Aurora, Illinois, in exchange for the State’s agreement to file a nolle
     prosequi for several other charges and the recommendation that defendant receive a sentence
     of two years’ probation.
¶6       On November 5, 2015, defendant filed a postconviction petition, seeking to vacate the
     conviction on the basis that the statute was unconstitutional under the second amendment to
     the United States Constitution. U.S. Const., amend. II. The circuit court heard arguments by
     counsel for defendant and the State regarding defendant’s petition for relief. At the hearing,

                                                  -2-
       defendant argued that an individual who is barred from carrying a firearm within 1000 feet of
       the many locations listed in section 24-1(c)(1.5) of the UUW statute is essentially barred from
       carrying a firearm in public. Therefore, counsel reasoned, section 24-1(c)(1.5) was more
       closely akin to a blanket prohibition than a restriction on carrying a gun in certain sensitive
       places. In response, the State argued that the firearm restriction is not a blanket prohibition
       because it prevents people from carrying firearms only in certain proscribed areas.
¶7         In its oral ruling given on July 29, 2016, the circuit court declared section 24-1(a)(4),
       (c)(1.5) of the UUW statute unconstitutional. In so ruling, the court found that the 1000-foot
       firearm restriction was not a reasonable regulation on the second amendment. On this point,
       the court stated:
                   “The effect of the thousand foot language on gun rights is a near comprehensive
               ban. The practical effect is that a person cannot leave his house with his licensed
               firearm because he would constantly be in jeopardy of accidentally and unknowingly
               entering within a thousand feet of a school, public park, public transportation facility,
               or residential property owned, operated or managed by [a] public housing agency[ ].”
¶8         Comparing the language of section 24-1(a)(4) to that of the offenses declared facially
       unconstitutional in People v. Aguilar, 2013 IL 112116, and People v. Mosley, 2015 IL 115872,
       the circuit court found the offense established by section 24-1(a)(4), (c)(1.5) unconstitutional.
       The court went on to further note that the language concerning defendant’s charge of
       possessing a firearm within 1000 feet of a public park, albeit different from the facially
       unconstitutional statutes in Aguilar and Mosley, “does not rescue the Statute.” Accordingly,
       the court ruled defendant’s conviction void, granted his motion, and vacated his UUW
       conviction.
¶9         On September 7, 2016, the circuit court entered its written order, as required by Illinois
       Supreme Court Rule 18 (eff. Sept. 1, 2006). Pursuant to Illinois Supreme Court Rule 603 (eff.
       Feb. 6, 2013), the State’s appeal from the circuit court’s finding of statutory unconstitutionality
       comes directly to this court.

¶ 10                                             ANALYSIS
¶ 11       As an initial matter, we must address some discrepancies and incomplete portions of the
       circuit court’s Rule 18 order finding section 24-1(a)(4), (c)(1.5) unconstitutional. The court’s
       order is the latest of recent direct appeals in which we have been required to discern the scope
       of the written order declaring a statute to be unconstitutional. See People v. Rizzo, 2016 IL
       118599, ¶ 25 (Rule 18 order lacked a sufficient discussion or analysis); People v. Schweihs,
       2015 IL 117789, ¶ 17 (same); Mosley, 2015 IL 115872, ¶ 11 (discrepancy as to which section
       of the aggravated UUW (AUUW) statute the circuit court actually found unconstitutional).
       Here, we are again faced with a ruling that is conclusory and unsupported by a clear legal
       analysis or explanation despite Rule 18’s requirement that the circuit court “clearly identif[y]”
       in a written or transcribed oral order what portions of the statute are being held unconstitutional
       and on what specific grounds. Rather, the court’s single-page order simply restated the
       requirements set forth in the rule and concluded that section 24-1(a)(4), (c)(1.5) was




                                                    -3-
       unconstitutional “for reasons previously stated of record.”1 Without a clear explanation for its
       ruling, this court is left with the difficult task of determining the basis of the circuit court’s
       ruling. We reiterate, again, “ ‘[w]hen a circuit court does something as serious as holding that a
       statute violates the constitution, then the circuit court must also be mindful to clearly state ***
       the legal basis for that ruling.’ ” Schweihs, 2015 IL 117789, ¶ 17 (quoting People v. Cornelius,
       213 Ill. 2d 178, 189 (2004)).
¶ 12        Not readily apparent from the written order or the court’s oral pronouncement is a clear
       answer to the important question of whether the statute was unconstitutional facially or as
       applied. From what we can construe from the record, the circuit court held that the restricted
       conduct under section 24-1(a)(4) within 1000 feet of schools, public parks, courthouses, public
       housing, and public transportation facilities was facially unconstitutional. We arrive at this
       conclusion based on the court’s continuous reference and application of the holdings in
       Aguilar and Mosley. The circuit court found that the language of section 24-1(a)(4) of the
       UUW statute was “almost identical” to the comprehensive firearm ban on the possession of a
       firearm for self-defense purposes declared unconstitutional in Aguilar and Mosley. The court
       determined further that the 1000-foot language in section 24-1(c)(1.5) does not save the statute
       because the additional restriction is a “near comprehensive ban on the [d]efendant’s [s]econd
       [a]mendment rights,” by prohibiting carriage in areas where Aguilar and Mosley allow an
       individual to carry. Central to the court’s concern was the practical inability of any individual
       to bypass the various areas protected under section 24-1(c)(1.5) and the lack of an exception
       for carrying or possessing a firearm in self-defense. The court’s reasoning makes it clear the
       court held section 24-1(a)(4), (c)(1) unconstitutional on its face as violative of the second
       amendment because it viewed the regulation as a comprehensive firearm restriction on all
       individuals. Moreover, our finding is supported by the fact that the parties have confined their
       contentions before this court on the basis that the circuit court made a facial unconstitutionality
       declaration.
¶ 13        Next, we must determine whether the circuit court touched upon legal questions not before
       it. Addressing this same concern, this court in Mosley reaffirmed the general rule that “courts
       do not rule on the constitutionality of a statute where its provisions do not affect the parties
       [citation], and decide constitutional questions only to the extent required by the issues in the
       case.” Mosley, 2015 IL 115872, ¶ 11. The circuit court’s order conflicts with this rule by
       finding unconstitutional the entirety of section 24-1(a)(4), (c)(1.5), without limitation to the
       single offense of which defendant was convicted under the statute. Because defendant was
       convicted of violating section 24-1(a)(4), (c)(1.5) by being within 1000 feet of a public park,
       the various other “specific places” offenses set forth in section 24-1(c)(1.5) were not before the
       circuit court, and therefore defendant lacked standing to challenge the constitutionality of the
       offenses of which he was not charged. See Exelon Corp. v. Department of Revenue, 234 Ill. 2d

           1
             Rule 18 requires that a court “shall not” find a statute unconstitutional unless the court makes a
       finding in a written or transcribed oral order; the order clearly identifies which portion of the statute is
       unconstitutional; and the order states the specific grounds of unconstitutionality, including the
       constitutional provision upon which the finding is based, whether the statute is invalid on its face or as
       applied, whether the statute can be construed in a manner that could preserve its constitutionality, that
       the finding cannot rest on an alternate ground, and that proper notice has been served on the State. Ill. S.
       Ct. R. 18 (eff. Sept. 1, 2006).

                                                        -4-
       266, 296 (2009) (Thomas, J., specially concurring) (“A court cannot rule on the
       constitutionality of a statute that is not before it, nor can the court rule on the merits of a case
       over which it lacks jurisdiction.”). Therefore, the circuit court’s finding as to the
       constitutionality of the other offenses included under section 24-1(c)(1.5) constituted an
       advisory opinion, which Illinois courts are not permitted to render. Mosley, 2015 IL 115872,
       ¶ 11. Accordingly, we limit our discussion to the firearm restriction under section 24-1(a)(4),
       (c)(1.5) to which defendant pled guilty—possession of a firearm within 1000 feet of a public
       park. To the extent that the circuit court’s order or statements could be interpreted as finding
       any other portion of section 24-1(a)(4), (c)(1.5), which is not at issue, as being
       unconstitutional, such finding is vacated. Id. ¶ 12. We make no finding, express or implied,
       with respect to the constitutionality or unconstitutionality of any offense within the UUW
       statute other than what is properly before this court. Id.

¶ 14                                                Merits
¶ 15       Turning to the merits of this case, all statutes are presumed constitutional, and courts have
       a duty to construe legislative enactments so as to uphold their validity if reasonably possible.
       Aguilar, 2013 IL 112116, ¶ 15. To overcome this presumption, the party challenging the
       constitutionality of a statute has the burden of clearly establishing that it violates the
       constitution. Mosley, 2015 IL 115872, ¶ 22. The question of whether a statute is
       unconstitutional is a question of law, which this court reviews de novo. Id.
¶ 16       Defendant first argues that this court need not engage in any constitutional analysis
       because the case is controlled by our recent decision in People v. Burns, 2015 IL 117387. In
       Burns, the defendant was convicted of violating section 24-1.6(a)(1), (a)(3)(A) of the AUUW
       statute (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2008)). Burns, 2015 IL 117387, ¶ 1. At
       sentencing, pursuant to the sentencing provision of the AUUW statute, section 24-1.6(d), the
       State presented, for the first time, proof of defendant’s prior felony conviction to enhance the
       classification of the offense from a Class 4 felony to a Class 2 felony. Id. ¶ 13. Before this
       court, defendant Burns argued that his conviction of the Class 2 form of the offense must be
       reversed in light of Aguilar, which found the Class 4 form of the same AUUW offense to be
       unconstitutional. Id. ¶ 20. This court agreed with defendant’s contention and reversed his
       conviction and sentence. Id. ¶ 32. In doing so, we found that section 24-1.6(a)(1), (a)(3)(A) of
       the AUUW statute is facially unconstitutional “without limitation” (id. ¶ 29) because “[t]he
       offense, as enacted by the legislature, does not include as an element of the offense the fact that
       the offender has a prior felony conviction” (id. ¶ 25). As such, we held there is only one
       offense of AUUW based on section 24-1.6(a)(1), (a)(3)(A), and a prior felony conviction that
       enhances the felony classification at sentencing is not an element of that offense but, rather, a
       sentencing factor which enhances the penalty from a Class 4 felony to a Class 2 felony. Id.
       ¶ 24.
¶ 17       Here defendant argues that the penalty enhancement found under section 24-1(c)(1.5) of
       the UUW statute acts similarly to the sentencing enhancement of section 24-1.6(d) of the
       AUUW statute. Defendant, however, is mistaken on a fundamental point. Unlike in Burns
       where the felony enhancement came after the defendant was found guilty of the charged
       offense, the felony enhancement under section 24-1(c)(1.5) is a specific fact that must be
       proved to the trier of fact prior to a guilty finding. This difference is significant to our finding


                                                    -5-
       because any fact, other than a prior conviction, which, by law, increases the penalty for a
       crime, is an element of a distinct and aggravated crime that must be submitted to the jury. See
       Alleyne v. United States, 570 U.S. 99, ___, ___, 133 S. Ct. 2151, 2155, 2163 (2013); Apprendi
       v. New Jersey, 530 U.S. 466, 490 (2000). That is the precise situation here where, in order to
       enhance the offense from a Class 4 felony to a Class 3 form of UUW, the State must prove the
       aggravating fact that defendant was within 1000 feet of a public park. 720 ILCS 5/24-1(a)(4),
       (c)(1.5) (West 2012).
¶ 18        This conclusion is supported by the plain language of the UUW statute. Unlike in Burns
       where the enhancement issue came from the specific sentencing provision of the AUUW
       statute, section 24-1(c)(1.5) is separate and apart from the sentencing provision of the UUW
       statute, section 24-1(b). Thus, we presume that the General Assembly intended that, if proven
       at trial, the specific locations enumerated in section 24-1(c)(1.5) are to be separate offenses
       that carry their own enhanced sentences different from the prescribed sentences in section
       24-1(b). See People v. Goossens, 2015 IL 118347, ¶ 12 (“It is well settled that when the
       legislature uses certain language in one instance of a statute and different language in another
       part, we assume different meanings were intended.”). Accordingly, we find the sentencing
       enhancement in Burns distinguishable from the provision at issue in this case because it adds
       an extra element to the Class 4 felony offense of UUW.
¶ 19        We also reject defendant’s alternative argument that because section 24-1(a)(4) was
       declared unconstitutional in Moore v. Madigan, 702 F.3d 933, 942 (7th Cir. 2012), his
       conviction, which incorporates section 24-1(a)(4), cannot stand.2 Defendant’s argument fails
       because, as explained, his conviction is qualitatively different from that in Moore, as it
       incorporates an additional element—being within 1000 feet of a public park. This additional
       location element creates a separate offense from the offense at issue in Moore.

¶ 20              Constitutionality of Section 24-1(a)(4), (c)(1.5) of the UUW Statute
¶ 21      In holding a portion of the UUW statute unconstitutional, the circuit court of Kane County
       found the offense of possessing a firearm within 1000 feet of a public park (720 ILCS
       5/24-1(a)(4), (c)(1.5) (West 2012)) violated defendant’s right to keep and bear arms, as
       guaranteed by the second amendment to the United States Constitution. U.S. Const., amend. II.
       To answer the question presented, our analysis involves a two-part approach. Mosley, 2015 IL

           2
             The Moore court remanded both consolidated cases for entry of a declaration of
       unconstitutionality and a permanent injunction but stayed its mandate for 180 days to permit the Illinois
       General Assembly to “craft a new gun law that will impose reasonable limitations, consistent with the
       public safety and the Second Amendment.” Moore, 702 F.3d at 942. The stay was extended an
       additional 30 days to accommodate the General Assembly’s legislative process in enacting the Firearm
       Concealed Carry Act. Pub. Act 98-63 (eff. July 9, 2013). On the same day the law became effective,
       defendants filed a motion to dismiss on the grounds that plaintiffs’ claims were moot. Shepard v.
       Madigan, 958 F. Supp. 2d 996, 997 (S.D. Ill. 2013). The United States District Court for the Southern
       District of Illinois agreed with the defendants’ motion, holding that the mandate’s directive for a
       declaration of unconstitutionality and issuance of a permanent injunction was rendered moot by the
       enactment of the Firearm Concealed Carry Act. Id. at 1000. The Seventh Circuit Court of Appeals
       affirmed. Shepard v. Madigan, 734 F.3d 748, 752 (7th Cir. 2013). Neither the Firearm Concealed Carry
       Act nor the amended UUW statute is at issue in this case.

                                                       -6-
       115872, ¶ 34 (citing Wilson v. County of Cook, 2012 IL 112026, ¶ 41). First, we conduct a
       textual and historical analysis of the second amendment “to determine whether the challenged
       law imposes a burden on conduct that was understood to be within the scope of the second
       amendment’s protection at the time of ratification.” Id. If the conduct falls outside of the scope
       of the second amendment, then the regulated activity “is categorically unprotected,” and the
       law is not subject to further second amendment review. Id. But if the historical evidence is
       inconclusive or suggests that the regulated activity is not categorically unprotected, then we
       apply the appropriate level of heightened means-ends scrutiny and consider the strength of the
       government’s justification for restricting or regulating the exercise of second amendment
       rights. Id. (citing Ezell v. City of Chicago, 651 F.3d 684, 701-04 (7th Cir. 2011) (Ezell I)).

¶ 22                             Step One: Scope of the Regulated Activity
¶ 23       The second amendment to the United States Constitution provides that “[a] well regulated
       Militia, being necessary to the security of a free State, the right of the people to keep and bear
       Arms shall not be infringed.” U.S. Const., amend. II. Through the fourteenth amendment to the
       United States Constitution (U.S. Const., amend. XIV), this right is “fully applicable to the
       States.” McDonald v. City of Chicago, 561 U.S. 742, 750 (2010).
¶ 24       In District of Columbia v. Heller, 554 U.S. 570, 592 (2008), the United States Supreme
       Court determined that there is a guaranteed “individual right to possess and carry weapons in
       case of confrontation,” based on the second amendment. However, Heller instructs that even
       though the second amendment guarantees an individual right to bear arms, that right is “not
       unlimited.” Id. at 626. Specifically, the Court explained, in dicta, that its holding should not
       “cast doubt on longstanding prohibitions on the possession of firearms by felons and the
       mentally ill, or laws forbidding the carrying of firearms in sensitive places such as schools and
       government buildings.” Id. In a footnote, the Court emphasized that its list of “presumptively
       lawful regulatory measures” provided only examples and that the list did “not purport to be
       exhaustive.” Id. at 627 n.26.
¶ 25       In Moore, 702 F.3d 933, the Seventh Circuit broadened Heller and McDonald by ruling
       that the offenses proscribed under sections 24-1(a)(4) and 24-1(a)(10) of the UUW statute (720
       ILCS 5/24-1(a)(4), (10) (West 2010)) as well as the Class 4 form of section 24-1.6(a)(1),
       (a)(3)(A), (d) of the AUUW statute (id. § 1.6(a)(1), (a)(3)(A), (d)) were unconstitutional since
       they prohibited carrying ready-to-use firearms outside of a person’s home. Moore, 702 F.3d at
       942. The Moore court reached this conclusion after determining that the historical evidence
       supporting a tradition of public carriage of firearms was more persuasive than evidence to the
       contrary. See id. at 939 (“In sum, the empirical literature on the effects of allowing the carriage
       of guns in public fails to establish a pragmatic defense of the Illinois law.”). Further, the court
       found that Illinois’s blanket prohibition on carrying firearms in public “prevents a person from
       defending himself anywhere except inside his home; and so substantial a curtailment of the
       right of armed self-defense requires a greater showing of justification than merely that the
       public might benefit on balance from such a curtailment, though there is no proof it would.”
       (Emphasis in original.) Id. at 940. The court, however, stated in contrast, “when a state bans
       guns merely in particular places, such as public schools, a person can preserve an
       undiminished right of self-defense by not entering those places; since that’s a lesser burden, the
       state doesn’t need to prove so strong a need.” Id.


                                                    -7-
¶ 26       Adopting the reasoning in Moore, this court in People v. Aguilar, 2013 IL 112116, ¶ 21,
       recognized that “the second amendment protects the right to possess and use a firearm for
       self-defense outside the home.” As such, we held the offense set forth in section 24-1.6(a)(1),
       (a)(3)(A) of the AUUW statute, which prohibited carrying on one’s person or in any vehicle,
       outside the home, an uncased, loaded, and immediately accessible firearm, to be
       unconstitutional on its face. Id. ¶¶ 21-22. Two years later, in Mosley, 2015 IL 115872, ¶ 25, we
       extended Aguilar’s finding of facial unconstitutionality to another portion of the AUUW
       statute, section 24-1.6(a)(2), (a)(3)(A) (720 ILCS 5/24-1.6(a)(2), (a)(3)(A) (West 2012)),
       which prohibited carrying an uncased, loaded, and immediately accessible firearm on a public
       way. Collectively, this court has held that the second amendment protects an individual’s right
       to carry a ready-to-use gun outside the home, subject to certain regulations. Mosley, 2015 IL
       115872, ¶ 25; Aguilar, 2013 IL 112116, ¶ 26. The question, then, is whether the offense of
       possessing a firearm within 1000 feet of a public park, as set forth under section 24-1(a)(4),
       (c)(1.5) of the UUW statute, impermissibly encroaches on conduct at the core of the second
       amendment.
¶ 27       The State argues that the conduct of possessing a firearm within 1000 feet of a public park
       is unprotected by the second amendment because the prohibition falls within Heller’s
       declaration that “laws forbidding the carrying of firearms in sensitive places such as schools
       and government buildings” do not violate the second amendment rights of those prosecuted
       under such laws. Heller, 554 U.S. at 626. For support, the State cites various historical sources,
       chiefly the 1328 Statute of Northampton (Statute of Northampton 1328, 2 Edw. 3, c. 3 (Eng.)),
       to support its argument that possessing a firearm within 1000 feet of a public park is not a
       protected right.
¶ 28       Defendant, on the other hand, contends that regardless of whether a public park qualifies as
       a sensitive place, the 1000-foot firearm restriction surrounding a public park falls outside of
       Heller’s presumptively lawful restrictions. Defendant argues that the preposition “in,” which
       precedes “sensitive places” in Heller’s statement, makes the list of presumptively lawful
       regulations limited to the actual sensitive place, not an exclusion zone around the particular
       place. Defendant finds support for his argument in Moore’s statement that “when a state bans
       guns merely in particular places, such as public schools, a person can preserve an
       undiminished right of self-defense by not entering those places.” Defendant claims that Moore
       supports his position that public spaces outside of the particular place are protected by the
       second amendment. Thus, he reasons that the conduct of possessing a firearm within 1000 feet
       of a public park does not meet one of Heller’s presumptively lawful regulatory measures.
       Defendant also notes the court in Moore rejected the various sources the State cites, including
       the fourteenth-century Statute of Northampton.
¶ 29       Beyond Heller’s two examples of “sensitive places,” i.e., “schools and government
       buildings,” the Supreme Court has not yet provided a list of additional sensitive places that fall
       outside the second amendment protection or given any guidance on the breadth of its
       statement. Among the few cases that have specifically addressed Heller’s statement, we are
       unable to find a federal circuit case that has addressed a 1000-foot firearm restriction around a
       public park. Instead, most cases have been limited to laws restricting firearms within the
       disputed location. See e.g., United States v. Masciandaro, 638 F.3d 458, 473 (4th Cir. 2011)
       (holding that a defendant’s conviction for possession of a loaded weapon in a motor vehicle on


                                                   -8-
       national park land in violation of then-applicable regulations, did not violate his second
       amendment right to keep and bear arms).
¶ 30       We, however, need not address whether the 1000-foot firearm restriction falls outside of
       the ambit of the second amendment because we agree with the approach taken by other courts
       that assume some level of scrutiny must apply to Heller’s “presumptively lawful” regulations.
       See United States v. Williams, 616 F.3d 685, 692 (7th Cir. 2010) (explaining that courts should
       apply some level of scrutiny even to regulations identified in Heller as presumptively lawful);
       Woollard v. Gallagher, 712 F.3d 865, 875 (4th Cir. 2013) (stating that the court was not
       “obliged to impart a definitive ruling at the first step” but, rather, “deemed it prudent” to
       resolve some post-Heller challenges to firearm prohibitions at the second step), cert. denied,
       ___ U.S. ___, 134 S. Ct. 422 (2013); National Rifle Ass’n of America, Inc. v. Bureau of
       Alcohol, Tobacco, Firearms, & Explosives, 700 F.3d 185, 204 (5th Cir. 2012) (“Although we
       are inclined to uphold the challenged federal laws [banning the sale of firearms to persons
       under the age of 21] at step one of our analytical framework, in an abundance of caution, we
       proceed to step two.”). Accordingly, our analysis moves to the second step.

¶ 31                                     Step Two: Level of Scrutiny
¶ 32        Although the Heller Court did not explicitly designate a level of scrutiny for evaluating
       second amendment restrictions (see Heller, 554 U.S. at 634 (acknowledging the dissent’s
       criticism of the majority for not adopting a level of scrutiny)), the majority rejected the rational
       basis test, stating that it “could not be used to evaluate the extent to which a legislature may
       regulate a specific, enumerated right,” such as “the right to keep and bear arms.” Id. at 628
       n.27. As a result, courts generally recognize that Heller’s reference to any standard of scrutiny
       means any heightened level of scrutiny and not rational-basis scrutiny. See Wilson v. County of
       Cook, 2012 IL 112026, ¶ 42 (citing Ezell I, 651 F.3d at 702-04, United States v. Chester, 628
       F.3d 673, 680 (4th Cir. 2010), United States v. Marzzarella, 614 F.3d 85, 91 (3d Cir. 2010),
       and Heller v. District of Columbia, 670 F.3d 1244, 1251-53 (D.C. Cir. 2011) (Heller II)).
¶ 33        Defendant advocates for this court to apply strict scrutiny to the 1000-foot firearm
       restriction around a public park. Defendant argues that, since Heller declared the right to bear
       arms in self-defense to be a fundamental right, and this court in Aguilar and Mosley extended
       that right outside of the home and onto the public ways, the right to possess a firearm for
       self-defense outside the home is infringed when the 1000-foot firearm restriction around a
       public park extends onto public ways. Such a firearm restriction, he contends, directly impacts
       the second amendment protection of self-defense in public.
¶ 34        The State urges us to use intermediate scrutiny to uphold the statute’s ban on possessing a
       firearm within 1000 feet of a public park. The State argues that the challenged restriction is
       substantially related to an important government objective in preventing harm to children and
       other vulnerable populations.
¶ 35        In any event, the Seventh Circuit, which this court has followed when analyzing second
       amendment challenges (see Mosley, 2015 IL 115872, ¶ 34; Aguilar, 2013 IL 112116, ¶ 20),
       teaches us that the argument is not strict versus intermediate scrutiny but rather how rigorously




                                                    -9-
       to apply intermediate scrutiny to second amendment cases.3 Under this approach, the second
       step of the inquiry requires the court to examine the strength of the government’s justifications
       for restricting certain firearm activity by evaluating the restriction the government has chosen
       to enact and the public-benefits ends it seeks to achieve. Ezell I, 651 F.3d at 703; Wilson, 2012
       IL 112026, ¶ 42. The Seventh Circuit stated in Ezell I that “a severe burden on the core Second
       Amendment right of armed self-defense will require an extremely strong public-interest
       justification and a close fit between the government’s means and its end.” Ezell I, 651 F.3d at
       708. However, “laws restricting activity lying closer to the margins of the Second Amendment
       right, laws that merely regulate rather than restrict, and modest burdens on the right may be
       more easily justified.” Id. Thus, the heightened means-end inquiry is a sliding scale that is
       neither fixed nor static. Id.; Illinois Ass’n of Firearms Retailers v. City of Chicago, 961 F.
       Supp. 2d 928, 934 (N.D. Ill. 2014).
¶ 36       On one end of the scale are cases that categorically restrict the possession of firearms by
       persons convicted of misdemeanor domestic violence (United States v. Skoien, 614 F.3d 638
       (7th Cir. 2010) (en banc)) or convicted felons (United States v. Williams, 616 F.3d 685 (7th
       Cir. 2010)).
¶ 37       In Skoien, an en banc decision, the Seventh Circuit considered the constitutionality of a
       federal law that forbids convicted domestic-violence misdemeanants from possessing
       firearms. 614 F.3d at 639. The defendant, who was twice convicted for misdemeanor crimes of
       domestic violence, challenged the statute’s validity, in part on the basis of Heller. Id. The court
       rejected the defendant’s reliance on Heller’s declaration of presumptive validity for
       longstanding prohibitions, holding the declaration was “precautionary language,” intended
       only to “warn[ ] readers not to treat Heller as containing broader holdings than the Court set
       out to establish.” Id. at 640. Following its own analytical route, the Skoien court concluded that
       it was possible for a “categorical limit on the possession of firearms” to be constitutional. Id. at
       641. Applying what it characterized as “some form of strong showing,” the court upheld the
       statute after finding it “substantially related to an important governmental objective.” Id.
¶ 38       In Williams, the defendant was charged with possessing a firearm after an Indiana robbery
       conviction. 616 F.3d at 693. The defendant claimed the felon-in-possession statute violated his
       second amendment rights, while the government argued that the ban on possession of firearms
       by felons falls outside the scope of the second amendment because the restriction is one of the
       “presumptively lawful” regulatory measures specifically identified in Heller. Id. at 692-93.
       Despite Heller’s clear language, the Seventh Circuit explained that “the government does not

           3
              We note that some federal circuits have used different approaches when addressing second
       amendment claims. For example, the Fourth Circuit Court of Appeals has applied a sliding scale
       approach and has applied a level of scrutiny based on the context of the restriction upon second
       amendment rights. Masciandaro, 638 F.3d at 470. The Second Circuit Court of Appeals has required a
       showing that the regulation “operate[s] as a substantial burden on the ability of law-abiding citizens to
       possess and use a firearm for self-defense (or for other lawful purposes)” before a heightened scrutiny
       is triggered. United States v. Decastro, 682 F.3d 160, 166 (2d Cir. 2012). As stated, we elect to continue
       to follow the Seventh Circuit Court of Appeals. For a comprehensive overview of the various standards
       of review courts have applied in second amendment cases, see Nicholas J. Johnson, David B. Kopel,
       George A. Mocsary & Michael P. O’Shea, Firearms Law and the Second Amendment Regulation,
       Rights, and Policy, 903-83 (2d ed. 2018).

                                                      - 10 -
       get a free pass” because “it still must prove that the ban is constitutional, a mandate that flows
       from Heller itself.” Id. at 692. After applying intermediate scrutiny, the Williams court found
       that the government had met its burden because the government’s interest in keeping “firearms
       out of the hands of violent felons” was important because defendant’s prior felony robbery
       conviction was violent and because taking away his right to possess a firearm was substantially
       related to the government’s important interest. Id. at 692-94.
¶ 39        On the other end of the scale are cases dealing with a categorical ban on the second
       amendment right. For instance, in Ezell I, the plaintiffs sought a preliminary injunction against
       a City of Chicago ordinance that prohibited firing ranges within the city. 651 F.3d at 689-90.
       At the time, the City had a prerequisite of firing range training before people could exercise
       their core constitutional right to possess guns in their own home for self-defense. Id. at 691.
       However, the City had, at the same time, prohibited firing ranges within the city limits. Id. In
       reviewing the ordinance, the court indicated that the ban was “a serious encroachment on the
       right to maintain proficiency in firearm use, an important corollary to the meaningful exercise
       of the core right to possess firearms for self-defense.” Id. at 708. The Ezell I court noted that
       plaintiffs were “the law-abiding, responsible citizens whose Second Amendment rights are
       entitled to full solicitude under Heller, and their claim comes much closer to implicating the
       core of the Second Amendment right.” (Internal quotation marks omitted.) Id. After analyzing
       first amendment jurisprudence, which Heller, 554 U.S. at 582, and McDonald, 561 U.S. at 783,
       suggest is an appropriate analogue, the Ezell I court, as outlined above, set forth the scope of
       heightened means-end scrutiny when dealing with second amendment challenges:
               “First, a severe burden on the core Second Amendment right of armed self-defense will
               require an extremely strong public-interest justification and a close fit between the
               government’s means and its end. Second, laws restricting activity lying closer to the
               margins of the Second Amendment right, laws that merely regulate rather than restrict,
               and modest burdens on the right may be more easily justified. How much more easily
               depends on the relative severity of the burden and its proximity to the core of the right.”
               Ezell I, 651 F.3d. at 708.
¶ 40        Applying this standard, the court reasoned that because the ordinance reached close to the
       core of the second amendment and curtailed the rights of all law-abiding citizens within its
       jurisdiction, the court had to apply “a more rigorous showing than that applied in Skoien *** if
       not quite ‘strict scrutiny.’ ”4 Id. The court took issue with the City’s defense of the challenged
       regulation, which rested on sheer “speculation” about accidents and thefts from firing ranges.
       Id. at 709. For instance, the City had argued that gun ranges cause secondary harmful effects
       such as gun theft, fire hazards, and airborne lead contamination. Id. at 694. The court noted,
       however, that the City “produced no evidence to establish that these are realistic concerns,
       much less that they warrant a total prohibition on firing ranges.” Id. at 709. The court
       concluded further that the City had not shown an extremely strong public-interest justification
       or a close fit between the government’s means and its ends. Accordingly, the court granted the
       plaintiffs’ request for a preliminary injunction. Id. at 709-10.


           4
            The Seventh Circuit later held that laws that come near to the core of the second amendment right
       must satisfy “a strong form of intermediate scrutiny.” Ezell v. City of Chicago, 846 F.3d 888, 893 (7th
       Cir. 2017).

                                                     - 11 -
¶ 41       After Ezell I was decided, the City responded by promulgating a new comprehensive
       regulatory scheme governing firing ranges, including licensing provisions, construction
       requirements, environmental regulations, and zoning restrictions for firing ranges. Ezell v. City
       of Chicago, 846 F.3d 888, 891 (7th Cir. 2017) (Ezell II). In a second round of litigation,
       plaintiffs returned to court mounting a facial attack on each of the City’s regulations, generally
       contending that none of the ordinances can survive heightened constitutional scrutiny. Id. at
       890. At issue were three zoning provisions that (1) allowed gun ranges only as special uses in
       manufacturing districts; (2) prohibited gun ranges within 100 feet of another range or within
       500 feet of a residential district, school, place of worship, or multiple other uses; and (3) barred
       anyone under the age of 18 from entering a shooting range. Id.
¶ 42       Reviewing the revised provisions under the framework articulated in Ezell I, the court
       determined that the City must meet the requirement of establishing “a close fit between the
       challenged zoning regulations and the actual public benefits they serve—and to do so with
       actual evidence, not just assertions.” Id. at 894. In striking down the City’s revised zoning
       ordinance, the court stated that although the provisions did not create an outright ban, the new
       provisions “severely limit[ed] where shooting ranges may locate” so that “no publicly
       accessible shooting range yet exist[ed] in Chicago.” Id. at 894-96. In fact, the court noted that
       the combined effect of the zoning regulations meant “only about 2.2% of the city’s total
       acreage [is] even theoretically available to site a shooting range (10.6% of the total acreage
       currently zoned for business, commercial, and manufacturing use).” Id. As such, the court
       determined that the zoning regulations, “though not on their face an outright prohibition of gun
       ranges, nonetheless severely restrict the right of Chicagoans to train in firearm use at a range.”
       Id. The court, therefore, found that the ordinance directly, and meaningfully, interfered with
       the ability of city residents to maintain firearms proficiency, a right found to be an “important
       corollary” to the core right to bear arms. (Internal quotation marks omitted.) Id. at 893. As in
       Ezell I, the Ezell II court rejected the City’s “speculative claims of harm to public health and
       safety,” which the court stated were “not nearly enough to survive the heightened scrutiny that
       applies to burdens on Second Amendment rights.” Id. at 890.
¶ 43       In Moore, the Seventh Circuit applied Ezell I-like scrutiny to invalidate Illinois’s blanket
       ban on the public carrying of firearms under the UUW and AUUW statutes. 702 F.3d 933. In
       doing so, the court conducted an analysis of Supreme Court jurisprudence, the history of the
       second amendment, and the plain meaning of the second amendment’s language to find that,
       under Heller and McDonald, the second amendment’s core right of armed self-defense extends
       past the four walls of the home and into public. Id. at 942. The Moore court reached this
       conclusion after determining that the Supreme Court’s interpretation of the second amendment
       conferred a right to bear arms for self-defense, which the Moore court believed was as
       important outside the home as it was inside. Id. at 936 (“The right to ‘bear’ as distinct from the
       right to ‘keep’ arms is unlikely to refer to the home.”). The court noted that “[a] blanket
       prohibition on carrying gun[s] in public prevents a person from defending himself anywhere
       except inside his home; and so substantial a curtailment of the right of armed self-defense
       requires a greater showing of justification than merely that the public might benefit on balance
       from such a curtailment, though there is no proof it would.” (Emphasis in original.) Id. at 940.
       While, conversely, “when a state bans guns merely in particular places, such as public schools,
       a person can preserve an undiminished right of self-defense by not entering those places; since
       that’s a lesser burden, the state doesn’t need to prove so strong a need.” Id. Determining that

                                                    - 12 -
       since the curtailment of gun rights concerned the entire law-abiding adult population of
       Illinois, the court stated that the State “would have to make a stronger showing” than in Skoien.
       Id.
¶ 44        Implementing the factors of a second amendment analysis, the Moore court went on to
       assess the State’s public-safety rationales for banning public gun carriage, finding that the
       State’s empirical evidence did not provide a justification for a complete public-carriage ban.
       Thus, the court held that the State failed to make an extremely strong showing that the law
       furthered public safety. Id. at 937-39, 942.
¶ 45        In sum, what is taught from these cases is that step two of our second amendment analysis
       begins with a balance of considerations where the quantity and persuasiveness of the State’s
       evidence required to justify the challenged restrictions varies depending on how much it
       affects the core second amendment right to armed self-defense and whose right it affects. See
       Ezell I, 651 F.3d at 703. The rigor of this means-end analysis “depends on ‘how close the law
       comes to the core of the Second Amendment right and the severity of the law’s burden on the
       right.’ ” Ezell II, 846 F.3d at 892 (quoting Ezell I, 651 F.3d at 703). The closer in proximity the
       restricted activity is to the core of the second amendment right and the more people affected by
       the restriction, the more rigorous the means-end review. If the State cannot proffer evidence
       establishing both the law’s strong public-interest justification and its close fit to this end, the
       law must be held unconstitutional. Ezell I, 651 F.3d at 703.
¶ 46        Applying this framework to the law at issue here requires an initial determination of where
       on the sliding scale of intermediate scrutiny the law should be analyzed. To answer this
       question, our first task is to determine the breadth of the law and the severity of its burden on
       the second amendment.
¶ 47        The State argues that prohibiting possession of a firearm within 1000 feet of a public park
       falls outside the core protection of the second amendment because it has no impact on the right
       to use arms “in defense of hearth and home” and is not a ban on carrying arms for self-defense
       in public. Rather, the State argues, it is a part of the well-established class of regulations that
       limit carriage in sensitive locations. Citing Skoien, the State maintains it is subject to plain
       intermediate scrutiny.
¶ 48        We believe the State defines the core right protected by the second amendment too
       narrowly. According to this court’s holding in Aguilar, neither Heller nor McDonald expressly
       limited the second amendment protections to the home. Aguilar, 2013 IL 112116, ¶¶ 18-20. To
       the contrary, both Heller and McDonald at least strongly suggest that the second amendment
       right to keep and bear arms extends beyond the home. Id. ¶ 20. Moreover, the State’s reliance
       on Skoien—which did not involve the core self-defense component of the right to bear
       arms—is misplaced. We find that the 1000-foot firearm restriction at issue more closely
       resembles the restrictions at issue in Ezell I, Ezell II, Moore, and Aguilar. In fact, the 1000-foot
       firearm restriction not only directly implicates the core right to self-defense, it does so more
       severely than the regulations at issue in the Ezell cases. That is so because section 24-1(a)(4),
       (c)(1.5) of the UUW statute prohibits the carriage of weapons in public for self-defense,
       thereby reaching the core of the second amendment, while in the Ezell cases, the laws only
       affected a right (maintain firearm proficiency) that was merely a “corollary” to the right to
       possess firearms for self-defense. Although the firearm restriction at issue is not a
       comprehensive statewide ban, like in Moore or Aguilar, the restriction is not minimal. The


                                                    - 13 -
       firearm restriction not only covers a vast number of public areas across the state, it
       encompasses areas this court held in Mosley to be areas where an individual enjoys second
       amendment protection, i.e., public ways. See Mosley, 2015 IL 115872, ¶ 25.
¶ 49       As to the second variable on the sliding scale, the severity of the law’s burden on the right,
       the law at issue affects the gun rights of the entire law-abiding population of Illinois like the
       laws in Moore, Ezell, Aguilar, and Mosley. As in those cases, the law functions as a categorical
       prohibition without providing an exception for law-abiding individuals. It is therefore a severe
       burden on the recognized second amendment right of self-defense.
¶ 50       All of this suggests that elevated intermediate scrutiny should apply. And under this more
       rigorous review, the government bears the burden of showing a very strong public-interest
       justification and a close fit between the government’s means and its end, as well as proving
       that the “public’s interests are strong enough to justify so substantial an encumbrance on
       individual Second Amendment rights.” Ezell I, 651 F.3d at 708-09. That means the State must
       establish a close fit between the 1000-foot firearm restriction around a public park and the
       actual public interests it serves.
¶ 51       Turning to the State’s proffered public-interest justifications, the State claims a compelling
       interest in public safety is served by reducing firearm possession within 1000 feet of a public
       park. In support, the State relies heavily on an analysis of school violence and the 1000-foot
       firearm ban surrounding schools. For instance, the State references the federal Gun Free
       School Zones Act of 1990, which restricts firearm possession within 1000 feet of school
       grounds. 18 U.S.C. § 921(a)(25) (2012). The State claims that it was in the atmosphere behind
       the passage of the Gun Free School Zones Act—a rise in school violence in the late
       1980s—that the General Assembly passed the law extending the existing restriction on drugs
       within 1000 feet of schools, public parks, and public housing to also ban firearms from these
       locations. The State attempts to relate the reasoning behind the gun-free school zones to public
       parks, stating that because there is a substantial and distinctive interest in protecting those in
       parks due to a large number of children who frequent these places, prohibiting firearms near
       public parks is substantially related to the important government interest in protecting these
       children and others. According to the State, the goal of the 1000-foot firearm restriction around
       public parks is to extend the distance where a shooter might fire a weapon.
¶ 52       We certainly accept the general proposition that preventing crime and protecting children
       are important public concerns. See Schall v. Martin, 467 U.S. 253, 264 (1984) (“The
       ‘legitimate and compelling state interest’ in protecting the community from crime cannot be
       doubted.”). After all, “[g]uns are inherently dangerous instrumentalities.” Loitz v. Remington
       Arms Co., 138 Ill. 2d 404, 419 (1990). The State, however, cannot simply invoke these
       interests in a general manner and expect to satisfy its burden.
¶ 53       Just as in Ezell I and II, the State’s propositions are devoid of any useful statistics or
       empirically supported conclusions. See Ezell I, 651 F.3d at 709 (“shoddy data or reasoning”
       and speculative claims are insufficient; there must be sufficient evidence to support the State’s
       rationale. (Internal quotation marks omitted.)). First, the State cites data on school shootings
       from 1993 to 1999 purporting to show the pervasiveness of guns and violence in schools. It
       fails to connect these statistics to the challenged restriction in any meaningful way—it merely
       recites numbers and concludes that children need to be protected from gun violence. Secondly,
       the State cites data showing that, in Illinois between 1982 and 1991, there was an increase in


                                                   - 14 -
       the number of juvenile arrests for both weapons violations and for murder by use of a firearm.
       Based on these statistics, the State concludes that “juvenile violence is inextricably linked to
       firearms.” The State’s third statistic merely provides that during the 1992-93 school years, 158
       firearms “were confiscated on or near public school grounds in Chicago.”
¶ 54       In sum, based on the record, the State provides no evidentiary support for its claims that
       prohibiting firearms within 1000 feet of a public park would reduce the risks it identifies.
       Without specific data or other meaningful evidence, we see no direct correlation between the
       information the State provides and its assertion that a 1000-foot firearm ban around a public
       park protects children, as well as other vulnerable persons, from firearm violence. The State
       merely speculates that the proximity of firearms within 1000 feet threatens the health and
       safety of those in the public park. The lack of a valid explanation for how the law actually
       achieves its goal of protecting children and vulnerable populations from gun violence amounts
       to a failure by the State to justify the restriction on gun possession within 1000 feet of a public
       park.
¶ 55       There is another flaw in the State’s position. The State claims that the restriction is not
       overly burdensome because there are areas throughout Illinois where one could exercise the
       core second amendment right. Although this may be true, Ezell II found that despite the
       existence of areas where the shooting range restriction was constitutionally valid, that fact
       alone did not save the restriction because it nonetheless “severely restrict[ed] the right of
       Chicagoans.” Ezell II, 846 F.3d at 894. Indeed an individual can preserve an undiminished
       right of self-defense by not entering one of the restricted areas. But the State conceded at oral
       argument that the 1000-foot firearm restriction zone around a public park would effectively
       prohibit the possession of a firearm for self-defense within a vast majority of the acreage in the
       city of Chicago because there are more than 600 parks in the city. See About Us, Chicago Park
       District, http://www.chicago parkdistrict.com/about-us/ (last visited Jan. 10, 2018). Aside
       from the sheer number of locations and public areas that would qualify under the law, not only
       in the city of Chicago, but throughout Illinois, the most troubling aspect is the lack of any
       notification where the 1000-foot restriction zone starts and where it would end. Innocent
       behavior could swiftly be transformed into culpable conduct if an individual unknowingly
       crosses into a firearm restriction zone. The result could create a chilling effect on the second
       amendment when an otherwise law-abiding individual may inadvertently violate the 1000-foot
       firearm-restricted zones by just turning a street corner. Likewise, in response to a question at
       oral argument, the State conceded that an individual who lives within 1000 feet of a public
       park would violate section 24-1(a)(4), (c)(1.5) every time that individual possessed a firearm
       for self-defense and walked to his or her vehicle parked on a public street. To remain in
       compliance with the law, the State said that the individual would need to disassemble his or her
       firearm and place it in a case before entering the restricted zone. This requirement, however,
       renders the ability to defend oneself inoperable and is in direct contradiction to this court’s
       decisions in Aguilar, which recognized that the right to carry firearms for self-defense may be
       especially important when traveling outside of the home, and perhaps even more important
       than while at home. Aguilar, 2013 IL 112116, ¶¶ 19-20. Moreover, the State’s proposition
       conflicts with Heller’s decision that struck down the requirement that firearms be kept
       “unloaded and disassembled or bound by a trigger lock” because it “makes it impossible for
       citizens to use them for the core lawful purpose of self-defense.” (Internal quotation marks
       omitted.) Heller, 554 U.S. at 630. Thus, the State’s suggestion runs counter to established law.

                                                   - 15 -
¶ 56       For these reasons, the State has not established the required means-end fit between the
       challenged law and its justifications.5 Accordingly, we hold that possessing a firearm within
       1000 feet of a public park in violation of section 24-1(a)(4), (c)(1.5) of the UUW statute is
       facially unconstitutional.

¶ 57                                             Severability
¶ 58       Having found the charged offense under section 24-1(a)(4), (c)(1.5) of the UUW statute
       unconstitutional, we must now consider whether the invalid provision in the statute is
       severable from the remaining provisions absent the invalid one. Resolving this issue involves a
       question of statutory construction, which first requires ascertaining and giving effect to the
       intent of the legislature by looking at either the statute’s own specific severability provision, if
       one exists, or the Statute on Statutes’ general severability provision (5 ILCS 70/1.31 (West
       2012)). In re Jordan G., 2015 IL 116834, ¶ 17.
¶ 59       Because the UUW statute at issue does not contain its own specific severability provision,
       pursuant to the Statute on Statutes (5 ILCS 70/1.31 (West 2012)), we must determine whether
       the invalid portion and the remaining portions of the statute are essentially and inseparably
       connected in substance, such that the General Assembly would not have passed the valid
       portions of the statute absent the invalid portion. Mosley, 2015 IL 115872, ¶ 30. The
       unconstitutional portion of a statute may be severed “if what remains is complete in and of
       itself, and is capable of being executed wholly independently of the severed portion.” Id. We
       have the obligation of upholding the constitutionality of the remainder of the statute if
       reasonably possible. People v. Sanders, 182 Ill. 2d 524, 534 (1998).
¶ 60       As explained earlier, to convict a defendant of the Class 3 form of section 24-1(a)(4),
       (c)(1.5) of the UUW statute, the State must prove beyond a reasonable doubt the elements set
       forth in section 24-1(a)(4) and one of the several specific location factors in section
       24-1(c)(1.5). 720 ILCS 5/24-1(a)(4), (c)(1.5) (West 2012). Possession of a firearm within 1000
       feet of a public park is one of several specific locations that can operate in conjunction with the
       offense of section 24-1(a)(4) to comprise the substantive Class 3 form of the offense. Id. Other
       offenses in section 24-1(c)(1.5) include, “on any public way within 1,000 feet of the real
       property comprising any school, public park, courthouse, public transportation facility, or
       residential property owned, operated, or managed by a public housing agency or leased by a
       public housing agency as part of a scattered site or mixed-income development.” Id.
       § 24-1(c)(1.5).
¶ 61       We find that the severability question in this case is similar to the issue in Mosley and
       Jordan G. In both cases, this court severed the unconstitutional provision, section
       24-1.6(a)(3)(A), from the AUUW statute, finding that the remainder of the statute could be
       executed without the invalid provision because the provision operated only to criminalize
       possession of a loaded, uncased firearm in public. Mosley, 2015 IL 115872, ¶ 31; Jordan G.,
       2015 IL 116834, ¶ 19. In doing so, we held that the other provisions in the AUUW statute of
       not possessing a valid Firearm Owner’s Identification card or being under the age of 21 could

           5
            We do not pass judgment on whether a less restrictive firearm zone regulation may satisfy court
       scrutiny if it were carefully crafted to serve public interests while at the same time upholding the
       constitutional right to bear arms in self-defense.

                                                    - 16 -
       “stand independently without the inclusion of subsection factor (a)(3)(A)” because they
       criminalize other firearm violations. Mosley, 2015 IL 115872, ¶ 31; Jordan G., 2015 IL
       116834, ¶ 19.
¶ 62       The purpose of the UUW statute, like that of the AUUW statute, is to protect the police and
       public from dangerous weapons. Mosley, 2015 IL 115872, ¶ 31. Subsection (c)(1.5) continues
       to accomplish that aim with and without inclusion of the offense of possession of a firearm
       within 1000 feet of a public park. Although section 24-1(c)(1.5) is not drafted as clearly as the
       factors in the AUUW statute, our finding is supported by the fact that some of the other areas
       protected with 1000-foot restrictions under section 24-1(c)(1.5) were separately enacted. See,
       e.g., Pub. Act 86-465 (eff. Jan. 1, 1990) (adding carriage ban in public housing to existing ban
       on carriage in schools); Pub. Act 87-930 (eff. Jan. 1, 1993) (adding carriage ban in public parks
       and creating carriage ban within 1000 feet of schools, public parks, and public housing); Pub.
       Act 88-156 (eff. July 28, 1993) (adding carriage ban within 1000 feet of courthouses); Pub. Act
       96-41 (eff. Jan. 1, 2010) (adding carriage ban within 1000 feet of public transportation
       facility). As such, the history is indicative that the legislature intended for each separate
       location to be enforced wholly independently of the ban on carriage within 1000 feet of a
       public park. Removing this single location offense does not undermine the completeness of the
       remaining locations in section 24-1(c)(1.5). The remaining specific locations are capable of
       being executed without the offense of possessing a firearm within 1000 feet of a public park.
       We, therefore, find the unconstitutional portion of the statute at issue severable from the
       remaining portions of the statute.

¶ 63                              Reinstatement of Nol-Prossed Charges
¶ 64       Finally, the State requests that if this court vacates defendant’s conviction, we should
       revisit our recent decision in People v. Shinaul, 2017 IL 120162, in order to reinstate the
       charges it agreed to nol-pros as part of defendant’s negotiated plea agreement. In Shinaul, we
       held that where the statute of limitations has run, it acts as an “absolute bar” on reinstating such
       charges following a defendant’s successful motion to vacate a guilty plea. Id. ¶ 18. The State
       concedes that in light of Shinaul, the nol-prossed charges may not be reinstated because the
       three-year statute of limitations has run. We decline the State’s invitation to revisit Shinaul.

¶ 65                                          CONCLUSION
¶ 66       For the reasons set forth above, we affirm the circuit court’s judgment vacating defendant’s
       Class 3 felony conviction of UUW in violation of section 24-1(a)(4), (c)(1.5) within 1000 feet
       of a public park, which we find to be unconstitutional. We vacate the circuit court’s judgment
       to the extent that it declared portions of section 24-1(a)(4), (c)(1.5) of the UUW statute not at
       issue in this case unconstitutional.

¶ 67      Circuit court judgment affirmed in part and vacated in part.




                                                    - 17 -